                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:18-CR-417-D
                                  No. 5:20-CV-412-D


MARK ANTHONY CRUDUP,                          )
                                              )
                          Petitioner,         )
                                              )
                   v.                         )                       ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                          Respondent.         )


         Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

         SO ORDERED. This _I_ day of August 2020.



                                                       JAN1ES C. DEVER ill
                                                       United States District Judge




            Case 5:18-cr-00417-D Document 54 Filed 08/03/20 Page 1 of 1
